ING Prime Rate Trust and ING Funds Distributor, LLC 7337 East Doubletree Ranch Road Scottsdale, Arizona 85258 June 28, 2010 VIA EDGAR Brion R. Thompson, Esq. Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ING Prime Rate Trust (SEC File Nos. 333-161327, 811-05410) (SEC File Nos. 333-161328, 811-05410) Dear Mr. Thompson: Pursuant to Rule 461 under the Securities Act of 1933, ING Prime Rate Trust (the "Trust") hereby requests that the effective date of the Trust's Post-Effective Amendment No. 2 to each of the Registration Statements on Form N-2 referred to above be accelerated so that they will become effective on Wednesday June 30, 2010. Please call Reza Pishva at 202.261.3459 with any questions. Sincerely, /s/ Todd Modic Todd Modic Senior Vice President ING Prime Rate Trust /s/ Michael J. Roland Michael J. Roland Executive Vice President ING Funds Distributor, LLC
